

115 HR 4319 IH: Fairness to Veterans for Infrastructure Investment Act of 2017
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4319IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Fitzpatrick (for himself and Ms. Sinema) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Small Business, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the FAST Act to improve contracting opportunities for veteran-owned small business
			 concerns, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness to Veterans for Infrastructure Investment Act of 2017. 2.Disadvantaged business enterprisesSection 1101(b) of the FAST Act (23 U.S.C. 101 note) is amended—
 (1)in paragraph (2) by adding at the end the following:  (C)Veteran-owned small business concernThe term veteran-owned small business concern has the meaning given the term small business concern owned and controlled by veterans in section 3(q) of the Small Business Act (15 U.S.C. 632(q)).;
 (2)in paragraph (3) by inserting and veteran-owned small business concerns before the period at the end; and (3)in paragraph (4)(B)—
 (A)in clause (ii) by striking and at the end; (B)in clause (iii) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (iv)veterans..
				